DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: “wherein at least one of the ends of said pole it is applied an electric turbine” is grammatically incorrect and should read --wherein on at least one of the ends of said pole is applied an electric turbine-- for example.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, the claim states “use of a propulsion apparatus” without setting forth any steps of how it is to be used as the recitation “can be used” in line 4 is merely intended use. For examination purposes, it will be interpreted as an apparatus claim.
Additionally, claim 10 states “rotation of the pole can be used to rotate the rotating mast to generate or transmit energy to a user”. It is unclear what is meant by “generate or transmit energy to a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucky (DE202015001341).
Re claim 1, Lucky discloses a rotor wing aircraft (100) (Fig. 34) provided with a propulsion apparatus (Figs. 34-45), wherein said aircraft comprises a rotating mast (M12) configured to rotate said rotor wing (M02), said apparatus comprising a pole (M04) mechanically connectable to the rotating mast of the aircraft (Fig. 37, connected at M03), wherein at one of the ends of said pole there is placed an electric turbine (M05), powered by a battery (36, Para 0019), and configured to rotate the pole around an axis of the rotating mast in such a way that the rotation of the pole can be used to rotate the Fig. 34, pole and rotor wing are connected and configured such that rotation of the pole rotates the rotor wing).  
Re claim 2, Lucky discloses the rotor wing aircraft as in claim 1, in which at each of the ends of the pole (Fig. 35, pole M04) an electric turbine is applied (turbine M05 at both ends of pole M04), said electric turbine being positioned in such a way as to generate a rotation torque to rotate the pole (Fig. 24).  
Re claim 4, Lucky discloses the rotor wing aircraft as in claim 1, wherein the rotation of the pole is performed in a different plane with respect to the plane of rotation of the rotor wing (Fig. 35, pole M04 rotates in a plane below rotor wing M02).  
Re claim 6, Lucky discloses the rotor wing aircraft as in claim 1, wherein the pole is mechanically connected to the rotating mast in an integral fashion by means of a rigid joint (Fig. 37, rotor head M03 rigidly connects the pole to the mast).  
Re claim 7, Lucky discloses the rotor wing aircraft as in claim 1, wherein the pole is shaped in such a way to avoid creating lift when put into rotation (Fig. 35, pole M04 is cylindrical and symmetric).
Re claim 10, Lucky discloses a propulsion apparatus (Figs. 34-45) comprising a pole (M04) mechanically connectable to a rotating mast (M12), wherein at least one of the ends of said pole it is applied an electric turbine (M05), the electric turbine being configured to rotate the pole so that rotation of the pole can be used to rotate the rotating mast to generate or transmit energy to a user (Fig. 34, pole and rotor wing are connected and configured such that rotation of the pole can be used to generate energy, by nature of the rotational motion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Tilbor et al (“Tilbor”) (US 5297759 A).
Re claim 3, Lucky discloses the rotor wing aircraft as in claim 1, but fails to disclose wherein the pole is internally hollow to allow the passage of electrical conductors to the electric turbines.
However, Tilbor teaches wherein the pole is internally hollow to allow the passage of electrical conductors to the electric turbines (Col 7, lines 11-13, “Wire pairs 38 are preferably passed from the hub 20 through channels in each wing 30 supporting a motor 47 to power the motor”; Fig. 3).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by having the pole be hollow as disclosed by Tilbor. One of ordinary skill in the art would have been motivated to make this modification to provide space for electrical connections to pass and for weight reduction purposes.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Gluhareff (US 2944610 A).
Re claim 5, Lucky discloses the rotor wing aircraft as in claim 1, in which at an opposite end of the pole with respect to the end to which the electric turbine is applied, a counterweight is placed.  
Col 2, lines 28-30; Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by having a counterweight on the opposite side of the pole as the turbine as disclosed by Gluhareff. One of ordinary skill in the art would have been motivated to make this modification to balance the vibrations of the rotor as it rotates.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Wittig (US 8764397 B1).
Re claim 8, Lucky discloses the rotor wing aircraft as in claim 1, wherein the pole is made of carbon fiber.
However, Wittig teaches a rotor wing aircraft, wherein the pole is made of carbon fiber (Col 3, lines 43-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by having the pole be made of carbon fiber as disclosed by Wittig. One of ordinary skill in the art would have been motivated to make this modification to meet design criteria for strength to weight ratio of materials.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Zimet et al (“Zimet”) (US 20060231677 A1).
Re claim 9, Lucky discloses the rotor wing aircraft as in claim 1, but fails to disclose that the rotor wing aircraft comprises two electric fans that are controllable by use of pedals to allow a rotation of the rotor wing aircraft (100) up to 360° on the yaw axis.
However, Zimet teaches a rotor wing aircraft that comprises two electric fans (400) that allow a rotation of the rotor wing aircraft (100) up to 360° on the yaw axis (Para 0044, “An auxiliary left and right propellers system 410 and 440 provide forward, backwards and yaw movements”, the degrees of rotation are unbounded and include 360). Zimet does not state that the fans are controlled by pedals, but they are nonetheless controllable, or able to be controlled, by pedals as the limitation requires. One of ordinary skill in the art would be able to provide control to the fans from any control input, including the pedals, which is a common input for yaw control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by adding two electric fans that allow a rotation of the rotor wing up to 360° on the yaw axis as disclosed by Zimet. One of ordinary skill in the art would have been motivated to make this modification to provide effective control of the aircraft in the yaw axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642